—In an action, inter alia, for a judgment declaring that the defendants violated a provision in the cooperative corporation proprietary lease of Cameo House Owners, Inc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered May 22, 1998, which granted the defendants’ cross motion for summary judgment and denied their motion for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Westchester County for entry of a judgment declaring that the defendants did not violate the proprietary lease of Cameo House Owners, Inc.
The plaintiffs contend that the defendants violated the terms of the proprietary lease of the defendant cooperative corporation. We conclude that the defendants made out a prima facie case for summary judgment in their favor and the plaintiffs failed to raise a triable issue of fact with respect to their claims. Accordingly, the defendants’ motion for summary judgment was properly granted (see, Zuckerman v City of New York, 49 NY2d 557, 563).
We note that since this is a declaratory judgment action, the Supreme Court should have directed the entry of a declaration in favor of the defendants rather than dismissal of the complaint (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Thompson, J. P., Sullivan, Joy and Schmidt, JJ., concur.